internal_revenue_service number release date index number ------------------------------------- ------------------------------ ---------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b02 plr-116166-13 date date legend x state dear ------------------ ------------------------------ ------------------------ -------------- this letter responds to a letter dated date submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code x is a limited_partnership organized under the laws of state x through affiliated operating limited_partnerships limited_liability companies or disregarded entities engages principally in activities that x represents as producing qualifying_income under sec_7704 from the exploration development mining or production transportation or marketing of a mineral_or_natural_resource x expects to derive gross_income from i the removal transportation storage treatment and disposal of brine water and other residual waste produced in connection with the fracturing of oil_and_gas wells and ii the marketing of oil recovered as a result of the treatment of brine water and other residual waste produced in connection with the fracturing of oil_and_gas wells x requests a ruling that income derived from these activities will constitute qualifying_income under sec_7704 fracturing is a technique by which fluids are pumped into an oil_and_gas well at high pressure to fracture geologic formations and open up pathways for the oil_and_gas to flow typically the fracturing of oil_and_gas wells results in the production of significant amounts of water brine and other residual waste x represents that the removal plr-116166-13 transportation storage treatment and disposal of brine water and other residual waste produced in connection the development of oil_and_gas wells is integral to the exploration production and development of minerals and natural_resources because the exploration development and production of minerals and natural_resources would be significantly curtailed in the absence of such services x also represents that it will treat any income derived from the sale of crude_oil to end users at the retail level as nonqualifying income sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation section sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 exempts from treatment as a corporation any publicly_traded_partnership for any_tax year if the partnership meets the gross_income requirements of sec_7704 for that year and each preceding tax_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides that a partnership meets the gross_income requirements of sec_7704 for any_tax year if or more of the partnership’s gross_income for that year consists of qualifying_income sec_7704 defines qualifying_income to include income and gains derived from the exploration development mining or production processing refining transportation or marketing of any mineral_or_natural_resource based solely on the representations made and the facts submitted we conclude that x’s gross_income derived from i the removal transportation storage treatment and disposal of brine water and other residual waste produced in connection the development of oil_and_gas wells and ii the marketing of oil recovered as a result of the treatment of brine water and other residual waste produced in connection the development of oil_and_gas wells excluding income earned from marketing minerals and natural_resources to end users at the retail level is qualifying_income within the meaning of sec_7704 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion as to whether x is taxable as a partnership for federal tax purposes plr-116166-13 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of x under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 according to sec_6110 this ruling may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
